Citation Nr: 0415278	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1999 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2001, the Board remanded the issue of entitlement 
to service connection for a heart disorder to the RO for 
further development of the evidence.  In a June 2002 
decision, the Board denied the veteran's claim.  The veteran 
appealed the Board's June 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court) which, upon a 
Joint Motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's June 2002 decision and 
remanded the matter for further proceedings.

The Board notes that in January 2004 the veteran submitted 
additional evidence to the Board and requested such be 
returned to the RO for consideration.  A review of that 
evidence reflects that it is not pertinent to the instant 
appeal, instead pertaining only to the treatment and 
evaluation of knee and audiologic complaints.  The veteran's 
claim of entitlement to service connection for a right knee 
disability continues to be referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.


REMAND

The veteran provides a history of chest pains since service.  
The post-service medical evidence reveals no competent 
medical diagnosis of any cardiovascular disability; however, 
the October 2000 VA examiner noted prior clinical findings 
and recommended an angiogram be conducted in order to rule 
out the existence of disability.  Although VA attempted to 
schedule the veteran for such examination, the actual letter 
notifying the veteran to report for such is not of record.  
As such, it is unclear whether the notice was sent to the 
veteran's correct address, or to a prior address.  Based on 
these facts, the appeal will be remanded so that an 
examination can be scheduled and to ensure the veteran has 
appropriate notice of such examination.  In this regard, the 
veteran is advised that VA regulations provide that when 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination, as in this case, 
and a claimant, without good cause, fails to report for 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2003).

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by an examiner with the 
appropriate expertise to confirm or rule 
out the presence of any heart disability.  
A copy of the notification letter sent to 
the veteran must be associated with the 
claims file and should include notice to 
the veteran of the provisions of 
38 C.F.R. § 3.655 as applicable to his 
appeal.  The entire claims folder, to 
include prior reports of VA examination, 
should be made available to the examiner 
and review of such should be referenced 
in the completed examination report.  An 
angiogram must be conducted, and any 
other indicated diagnostic testing should 
be accomplished.  A written, narrative 
interpretation of all test results should 
be associated with the completed 
examination report.  The examiner is 
requested to address the veteran's 
complaints of chest pain as well the 
presence or absence of any clinical 
evidence relevant to premature heart 
beats or other abnormalities.  The 
examiner should then confirm or refute 
the current existence of any 
heart/cardiovascular disability.  For 
each identified cardiovascular 
disability, if any, the examiner is 
requested to provide an opinion as to 
whether it is more likely than not or 
less likely than not that such is related 
to the veteran's active service.  The 
rationale for all conclusions reached 
should be provided.

2.  The RO should then review the claims 
file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The RO should specifically advise 
the veteran of the need to either identify 
(and provide any requisite release) or 
submit competent medical evidence that he 
currently has a diagnosed 
heart/cardiovascular disability related to 
his active service.

3.  After all indicated notification and 
development has been completed, the RO 
should again review the record and re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


